           Case 8:21-cv-01491 Document 1 Filed 09/10/21 Page 1 of 8 Page ID #:1



1    HORTON OBERRECHT & KIRKPATRICK
     Cheryl A. Kirkpatrick, Esq. (SBN 149906)
2    Ckirkpatrick@hortonfirm.com
     Elaine D. Etingoff, Esq. (SBN 89113)
3    eetingoff@hortonfirm.com
     3 Park Plaza, Suite 350
4    Irvine, CA 92614
     PH: (949) 251-5100
5    FX: (949) 251-5104
6    Attorneys for Defendant Target Corporation
7

8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                     SOUTHERN DIVISION
11    DOREEN VOUGA-WILSON, an                     CASE NO.
      individual,
12
                          Plaintiff,
13                                                NOTICE OF REMOVAL BY
      v.                                          TARGET CORPORATION.
14
      TARGET CORPORATION; and DOES 1 JURY TRIAL DEMANDED
15    to 5, inclusive,
16                        Defendants.
17                                                Orange County Case No.
                                                  30-2021-01189250-CU-PO-CJC
18                                                Hon. Judge Nancy E. Zeltzer
19                                                Complaint Filed: March 12, 2021
20                                                Trial Date:         Not Set
21

22

23
            TO THE CLERK OF THE ABOVE-ENTITLED COURT, CLERK OF THE
24
     SUPERIOR COURT, AND ALL PARTIES AND THEIR ATTORNEYS OF
25
     RECORD:
26

27
            PLEASE TAKE NOTICE that Defendant TARGET CORPORATION (“Target”)
28
     hereby removes to this Court the state court action
                                                  1
                                                         described below.
                      NOTICE OF REMOVAL BY DEFENDANT TARGET CORPORATION
          Case 8:21-cv-01491 Document 1 Filed 09/10/21 Page 2 of 8 Page ID #:2



1
            1.    On March 12, 2021, an action was commenced in the Superior Court of the
2
     State of California in and for the County of Orange, entitled DOREEN VOUGA-
3
     WILSON, an individual, Plaintiff vs. TARGET CORPORATION; and DOES 1 to 5,
4
     inclusive, Defendants, as Case Number 30-2021-01189250-CU-PO-CJC (the “Action”).
5
     A true and correct copy of the Summons is attached as Exhibit “A”. A true and correct
6
     copy of the Complaint filed upon March 12, 2021, is attached hereto as Exhibit “B”.
7
            2.    Target first became aware of the Action when Target was served a copy of
8
     the Complaint on August 13, 2021, when counsel for Plaintiff caused to be served, by a
9
     process server, copies of the said Complaint and Summons, on Target’s Registered
10
     Agent, CT Corporation in California. A true and correct copy of the transmittal of
11
     summons and complaint CT service of process transmittal is attached hereto as Exhibit
12
     “C.”
13
            3.    On September 10, 2021, Target filed and served its Answer to Complaint
14
     and a Demand for Jury Trial with the California Superior Court, County of Orange. True
15
     and correct copies of Target’s Answer to Complaint and Demand for Jury Trial are
16
     attached hereto as Exhibit “D” and Exhibit “E”, respectively.
17
            5.    Defendant Target is informed and believes and on that basis alleges that the
18
     amount in controversy exceeds $75,000.00.
19
            6.    This removal is filed within thirty (30) days of Defendant Target being first
20
     served with a Summons and Complaint August 13, 2021.
21
            7.    This action is a civil action for personal injury and other claims of which this
22
     Court has original jurisdiction under 28 U.S.C. § 1332, and is one which may be removed
23
     to this Court by Defendant Target pursuant to the provisions of 28 U.S.C. § 1441(a),
24
     based upon diversity, in that it is a civil action between citizens of different states and the
25
     matter in controversy exceeds the sum of $75,000, exclusive of interest and costs.
26
            8.    In her Complaint, Plaintiff does not indicate her citizenship, but Target is
27
     informed and believes that Plaintiff was, at the time he filed the Action and still is, a
28
                                                    2
                       NOTICE OF REMOVAL BY DEFENDANT TARGET CORPORATION
          Case 8:21-cv-01491 Document 1 Filed 09/10/21 Page 3 of 8 Page ID #:3



1
     citizen of the State of California.
2
           9.     Target Corporation was, at the time of the filing of this action, and still is, a
3
     citizen of the State of Minnesota, incorporated under the laws of the State of Minnesota,
4
     with its principal place of business in the State of Minnesota.
5
           10.    Target is informed and believes, and on that basis alleges that at the time that
6
     Target filed its Answer to Plaintiff’s Complaint, no other defendant named in the
7
     Complaint, nor any Doe Defendants, had been served or joined in this action.
8
           11.    The other defendants in this action are fictitiously named, designated as
9
     DOES 1 to 5, inclusive, and their citizenship shall not be considered in determining
10
     diversity jurisdiction. 28 U.S.C. § 1441(b)(1) & (2); 28 U.S.C. § 1332.
11
           12.    Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process.
12
     pleadings, and orders sent to and received by Target in the State Court action, including
13
     Defendant Target’s timely filed Answer dated September 9, 2021, are attached hereto as
14
     Exhibits “A”, “B”, “C”, “D”, and “E”.
15
           13.    Defendant Target hereby requests a Jury Trial of all causes of action that can
16
     be tried by jury.
17
           14.    Plaintiff did not request a Jury Trial in her Complaint.
18

19
     DATED: September 10, 2021               HORTON, OBERRECHT & KIRKPATRICK
20

21

22
                                             By: _____________________________________
23                                                Cheryl A. Kirkpatrick
                                                  Elaine D. Etingoff
24
                                                  Attorneys for Defendant
25
                                                  Target Corporation

26

27

28
                                                   3
                         NOTICE OF REMOVAL BY DEFENDANT TARGET CORPORATION
           Case 8:21-cv-01491 Document 1 Filed 09/10/21 Page 4 of 8 Page ID #:4



1
                         DECLARATION OF ELAINE D. ETINGOFF
2

3
     I, ELAINE D. ETINGOFF, declare as follows:
4
            1.    I am an attorney at law duly licensed to practice in the courts of the State of
5
     California and the Central District of California, and am an associate in the law firm of
6
     Horton Oberrecht & Kirkpatrick, attorneys of record for Defendant Target Corporation
7
     (“Target”) herein. I have personal knowledge of the matters stated herein and, if called
8
     upon to testify as a witness, I could and would competently so testify.
9
            2.    On March 12, 2021, an action was commenced in the Superior Court of the
10
     State of California in and for the County of Orange, entitled DOREEN VOUGA-
11
     WILSON, an individual, Plaintiff vs. TARGET CORPORATION; and DOES 1 to 5,
12
     inclusive, Defendants, as Case Number 30-2021-01189250-CU-PO-CJC (the “Action”).
13
     A true and correct copy of the Summons is attached as Exhibit “A”. A true and correct
14
     copy of the Complaint filed upon March 12, 2021, is attached hereto as Exhibit “B”.
15
            3.    Target first became aware of the Action when Target was served a copy of
16
     the Complaint on August 13, 2021, when counsel for Plaintiff caused to be served, by a
17
     process server, copies of the said Complaint and Summons, on Target’s Registered
18
     Agent, CT Corporation in California. A true and correct copy of the transmittal of
19
     summons and complaint CT service of process transmittal is attached hereto as Exhibit
20
     “C.”
21
            4.    On September 10, 2021, Target filed and served its Answer to Complaint
22
     and a Demand for Jury Trial with the California Superior Court, County of Orange. True
23
     and correct copies of Target’s Answer to Complaint and Demand for Jury Trial are
24
     attached hereto as Exhibit “D” and Exhibit “E”, respectively.
25
            5.    Defendant Target is informed and believes and on that basis alleges that the
26
     amount in controversy exceeds $75,000.00.
27
     ///
28
                                                   4
                       NOTICE OF REMOVAL BY DEFENDANT TARGET CORPORATION
          Case 8:21-cv-01491 Document 1 Filed 09/10/21 Page 5 of 8 Page ID #:5



1
           6.     This removal is filed within thirty (30) days of Defendant Target being first
2
     served with a Summons and Complaint August 13, 2021.
3
           7.     This action is a civil action for personal injury and other claims of which this
4
     Court has original jurisdiction under 28 U.S.C. § 1332, and is one which may be removed
5
     to this Court by Defendant Target pursuant to the provisions of 28 U.S.C. § 1441(a),
6
     based upon diversity, in that it is a civil action between citizens of different states and the
7
     matter in controversy exceeds the sum of $75,000, exclusive of interest and costs.
8
           8.     In her Complaint, Plaintiff does not indicate her citizenship, but Target is
9
     informed and believes that Plaintiff was, at the time he filed the Action and still is, a
10
     citizen of the State of California.
11
           9.     Target Corporation was, at the time of the filing of this action, and still is, a
12
     citizen of the State of Minnesota, incorporated under the laws of the State of Minnesota,
13
     with its principal place of business in the State of Minnesota.
14
           10.    Target is informed and believes, and on that basis alleges that at the time that
15
     Target filed its Answer to Plaintiff’s Complaint, no other defendant named in the
16
     Complaint, nor any Doe Defendants, had been served or joined in this action.
17
           11.    The other defendants in this action are fictitiously named, designated as
18
     DOES 1 to 5, inclusive, and their citizenship shall not be considered in determining
19
     diversity jurisdiction. 28 U.S.C. § 1441(b)(1) & (2); 28 U.S.C. § 1332.
20
           12.    Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process.
21
     pleadings, and orders sent to and received by Target in the State Court action, including
22
     Defendant Target’s timely filed Answer dated September 9, 2021, are attached hereto as
23
     Exhibits “A”, “B”, “C”, “D”, and “E”.
24
           13.    Defendant Target hereby requests a Jury Trial of all causes of action that can
25
     be tried by jury.
26
           14.    Plaintiff did not request a Jury Trial in her Complaint.
27
           I declare under penalty of perjury under the laws of the State of California that the
28
                                                    5
                         NOTICE OF REMOVAL BY DEFENDANT TARGET CORPORATION
         Case 8:21-cv-01491 Document 1 Filed 09/10/21 Page 6 of 8 Page ID #:6



1
     foregoing Declaration is both true and correct.
2
           Executed on this 10th day of September, 2021, at Los Angeles, California.
3


                                                  Elaine D. Etingoff
4

5
                                            __________________________________
6                                                ELAINE D. ETINGOFF
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  6
                      NOTICE OF REMOVAL BY DEFENDANT TARGET CORPORATION
          Case 8:21-cv-01491 Document 1 Filed 09/10/21 Page 7 of 8 Page ID #:7



1
                                         PROOF OF SERVICE
2
     STATE OF CALIFORNIA, COUNTY OF ORANGE
3          I am employed in the County of Orange, State of California. I am over the age of
4
     18 and not a party to the within action. My business address is: HORTON,
     OBERRECHT & KIRKPATRICK, 3 Park Plaza, Suite 350, Irvine, California 92614.
5

6
            On September 10, 2021, I served the foregoing document described as: NOTICE
     OF REMOVAL BY TARGET CORPORATION, on all interested parties in this
7
     action by placing a true copy thereof enclosed in sealed envelopes addressed as stated on
     the attached service list:
8
     [ X ] BY MAIL – I deposited such envelope in the mail at Irvine, California. The
9    envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
10   firm’s practice of collection and processing correspondence for mailing. Under that
     practice it would be deposited with the U.S. Postal Service on that same day with postage
11   thereon fully prepaid at Irvine, California in the ordinary course of business. I am aware
12   that on motion of the party served, service is presumed invalid if postal cancellation date
     or postage meter date is more than (1) day after the date of deposit for mailing in
13   affidavit.
14
     [ ] BY PERSONAL SERVICE – I caused such envelope to be delivered by a process
15
     server employed by [name of process server].
16
     [ X ] BY ELECTRONIC TRANSMISSION – I transmitted a PDF version of this
17
     document by electronic mail to the party(s) identified on the attached service list using
18   the e-mail address(es) indicated.
19
     [ X ] (Federal) I declare that I am employed in the office of a member of the bar of
20   this Court at whose direction the service was made.
21
           Executed on September 10, 2021, at Irvine, California.
22

23

24

25                                                     Crystal Thompson
26

27

28
                                                  7
                       NOTICE OF REMOVAL BY DEFENDANT TARGET CORPORATION
         Case 8:21-cv-01491 Document 1 Filed 09/10/21 Page 8 of 8 Page ID #:8



1
                                       SERVICE LIST
2
     Vouga-Wilson v. Target Corporation
3
     Superior Court of Orange County: 30-2021-01208162-CU-PO-CJC
4
       Jade N. Tran, Esq. SBN 216014              Attorneys for Plaintiff
5
       KOHAN & BABLOVE, LLP                       DOREEN VOUGA-WILSON
6      1101 Dove Street, Suite 220
       Newport Beach, CA 92660
7
       949/ 535-1301
8      jtran@kbtriallawyers.com
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             8
                    NOTICE OF REMOVAL BY DEFENDANT TARGET CORPORATION
